DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


   Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/15/2022 has been considered by the examiner.

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. 
Applicants argue that the prior art of record Bachar fails to teach a single screening can on the base, and the single screening can covering the plurality of OIs assemblies and the 1 (See Annotated Figure below).

    PNG
    media_image1.png
    811
    607
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Topliss (US Patent Publication Number 2015/0365568) in view of Bachar (US Patent Publication Number 2018/0048799). 
With regards to claim 1, Topliss teaches a camera lens assembly comprising (1) a single base, a single optical image stabilization (OIS) base, a   OIS assembly (614), camera lens assembly (see figures 14b) a plurality of shape memory alloy wires (1428) and configured to generate motion of a moving member receive an autofocus assembly and screening can (.para. [0242]), Topliss fails to teach multiple autofocus assemblies. In a related endeavor, Bachar teaches), a plurality of OIS assembly (102a and 102b) supported on the single base (122), a plurality of multiple autofocus assemblies mounted to the single base (.para. [0066]), and a  single screening (132) can on the base (122), and the single screening can covering the plurality of OIS assemblies (102a and 102b) and the plurality of AF assemblies having a wall 

    PNG
    media_image1.png
    811
    607
    media_image1.png
    Greyscale


It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the camera lens assembly, as taught by Topliss, with the shape multiple autofocus assemblies, as taught by Bachar, for the purpose of providing simultaneous focusing to the same distance. (. para [0054]).
With regards to claim 2, as referenced above, Topliss teaches wherein the multiple OIS assembly includes a support member and a moving member (1420), and wherein one or both support member and the moving member have a single base layer (See Figure 3A).

	With regards to claim 26, Topliss fails to teach wherein the plurality of OIS assemblies share a one-piece support member. In a related endeavor, Bachar teaches wherein the plurality of OIS assemblies (102a and 102B) share a one-piece support member (250).
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the camera lens assembly, as taught by Topliss, with support member, as taught by Bachar, for the purpose of providing simultaneous focusing to the same distance. (.para [0054]).
With regards to claim 27, Topliss fails to teach wherein the one-piece support member is formed from multiple elements joined together. In a related endeavor, Bachar teaches wherein the one-piece support member is formed from multiple elements joined together (see coils on 250).
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the camera lens assembly, as taught by Topliss, with support member, as taught by Bachar, for the purpose of providing simultaneous focusing to the same distance. (.para [0054]).
With regards to claim 28, Topliss fails to teach wherein the moving member is one piece and shared by the plurality of OIS assemblies. In a related endeavor, Bachar teaches wherein the moving member (608) is one piece and shared by the plurality of OIS assemblies ( see  Figure6A).

With regards to claim 29, Topliss fails to teach wherein the moving member is formed from multiple elements joined together. In a related endeavor, Bachar teaches wherein the moving member is formed from multiple elements joined together (610 and 611).
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the camera lens assembly, as taught by Topliss, with moving member, as taught by Bachar, for the purpose of providing simultaneous focusing to the same distance. (.para [0054]).

Claims 4-10, 12, 15, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bachar (US Patent Publication Number 2018/0048799) in view of Topliss (US Patent Publication Number 2015/0365568).
With regards to independent claim 4, Bachar discloses a camera lens assembly comprising: a single optical image stabilization (OIS) base (See figures 1-3) a plurality of OIS assembly (102a and 102b) supported on the single base (122), a plurality of multiple autofocus assemblies mounted to the single base (.para. [0066], and a  single screening (132) can on the base (122), and the single screening can covering the plurality of OIS assemblies (102a and 102b) and the plurality of AF assemblies having a wall that extends between a first AF assembly on a first OIS assembly and a second AF assembly on a second OIS assembly  (See Annotated Figure below).Bachar fails to teach a plurality of shape memory alloy wires and configured to 
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the camera lens assembly as taught by, Bachar , with the shape memory alloy wires as taught by Topliss for the purpose of reducing the current through the suspension wire with an attempt to shorten the wire (.para [0054]).

    PNG
    media_image1.png
    811
    607
    media_image1.png
    Greyscale

With regards to claim 5, as referenced above, Bachar teaches wherein each of the plurality of optical stabilization assemblies includes a moving member (106) and a support member (102).
With regards to claim 6, as referenced above, Bachar teaches wherein the plurality of optical stabilization assemblies share a one-piece support member (See figure 2).
With regards to claim 7, as referenced above, Bachar teaches the plurality of optical stabilization assemblies share a one-piece moving member (202) (See figure 2).
With regards to claim 8, as referenced above, Bachar teaches wherein the one-piece support member is formed from multiple elements joined together (See figure 2).

With regards to claim 10, as referenced above, Bachar teaches to teach further including a plurality of autofocus assemblies (102a).
With regards to claim 12, as referenced above, Bachar teaches comprising a plurality of screening cans (See Figures 1 and 2).
With regards to claim 15, as referenced above, Bachar teaches wherein the plurality of autofocus assemblies (102). Bachar fails to teach the assembly is are configured to generate motion using SMA actuators. In a related endeavor Topliss teaches assemblies are configured to generate motion using SMA actuators (.para. [0242]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the camera lens assembly as taught by, Bachar, with the actuators, as taught by Topliss for the purpose of reducing the current through the suspension wire with an attempt to shorten the wire (.para [0054]).
With regards to claim 30, as referenced above, Bachar teaches wherein the plurality of autofocus assemblies (102). Bachar fails to teach the assembly is are configured to generate motion using SMA actuators. In a related endeavor Topliss teaches assemblies are configured to generate motion using SMA actuators (.para. [0242]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the camera lens assembly as taught by, Bachar, with the actuators, as taught by Topliss for the purpose of reducing the current through the suspension wire with an attempt to shorten the wire (. para [0054]).

It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the camera lens assembly as taught by, Bachar, with the actuators, as taught by Topliss for the purpose of reducing the current through the suspension wire with an attempt to shorten the wire (. para [0054]).

Claims 11, 13, 14, 16, 17-24 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Bachar (US Patent Publication Number 2018/0048799) in view of Topliss (US Patent Publication Number 2015/0365568) and further in view of Bachar 860 (US Patent Publication Number 2018/0031860, hereafter referred to as Bachar 860).
With regards to claim 11, as referenced above, Bachar in view of Topliss fail to teach wherein the plurality of autofocus assemblies are mounted to the optical image stabilization assemblies using a single autofocus base.  In a related endeavor, Bachar 860 teaches wherein the plurality of autofocus assemblies (102a) are mounted to the optical image stabilization assemblies using a single autofocus base, age stabilization assemblies using a single autofocus base.
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the camera lens assembly, as taught by Bachar in view of Topliss, with the autofocus assemblies mounted to the optical image stabilization assemblies using a single autofocus base., as taught by Bachar 860, for the purpose of allowing two lens modules to 
With regards to claim 13, as reference above, Bachar in view of Topliss teach a camera lens comprising a single screening can configured to cover at least a portion of each of the plurality of optical image stabilization assemblies and each of the plurality of autofocus assemblies. In related endeavor, Bachar 860 teaches a camera lens comprising a single screening can configured to cover at least a portion of each of the plurality of optical image stabilization assemblies and each of the plurality of autofocus assemblies (Figure 2b).
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the camera lens assembly, as taught by Bachar in view of Topliss, with the autofocus assemblies, as taught by Bachar 860, for the purpose of allowing two lens modules to be assembled in very close proximity, removing the need for a magnetic shield there between. (.para [0008]).
With regards to claim 14, as referenced above, Bachar teaches wherein the single screening can is formed from multiple elements joined together (Figures 1 and 2).
With regards to claim 16, as referenced above, Bachar fails to teach wherein the single screening can includes a wall positioned between at least two of the plurality of autofocus assemblies. In a related endeavor, Topliss teaches wherein the single screening can includes a wall positioned between at least two of the plurality of autofocus assemblies (.para. [0242]).  It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the camera lens assembly as taught by, Bachar in view of Topliss, with the shape memory alloy wires as taught by Topliss, for the purpose of reducing the current through the suspension wire with an attempt to shorten the wire (.para [0054]).

It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the camera lens assembly as taught by, Bachar in view of Topliss , with the shape memory alloy wires as taught by Topliss, for the purpose of reducing the current through the suspension wire with an attempt to shorten the wire (.para [0054]).
Bachar in view of Topliss fails to teach a base configured to support the at least two optical image stabilization assemblies. In a related endeavor, Bachar 860 teaches a base configured to support the at least two optical image stabilization assemblies (Figure 2b).
It would have been obvious to one of the ordinary skills of the art before the effective filling date to have modified the camera lens assembly, as taught by Bachar in view of Topliss, with the autofocus assemblies, as taught by, Bachar 860, for the purpose of allowing two lens 
With regards to claim 18, as referenced above, Bachar teaches wherein the support member for each OIS assembly of the plurality of OIS assemblies are joined together to form a one piece support member (See figure 2).
With regards to claim 19, as referenced above, Bachar teaches wherein the moving member for each OIS assembly if the plurality of the OIs assemblies are joined together to form one piece moving member (See figures 2 and 3).
With regards to claim 24, as referenced above, Bachar in view of Topliss fail to teach wherein at least two autofocus assemblies are configured to generate motion using SMA actuators. In a related endeavor, Topliss teaches at least two autofocus assemblies are configured to generate motion using SMA actuators (. para. [0242]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the camera lens assembly as taught by, Bachar in view of Topliss, with the at least two autofocus assemblies, as taught by Topliss, for the purpose of reducing the current through the suspension wire with an attempt to shorten the wire (.para [0054]).
With regards to claim 32, Bachar teaches wherein the one-piece support member is formed from multiple elements joined together28(see coils on 250).
With regards to claim 33, as referenced above, Bachar teaches wherein the one-piece moving member is formed from multiple elements joined together (See figures 2 and 3).
With regards to claim 34, as referenced above, Bachar fails to teach wherein the moving member has two spring arms and four SMA wire attach structures such as crimps. Topliss 
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the camera lens assembly as taught by, Bachar, with the actuators, as taught by Topliss for the purpose of reducing the current through the suspension wire with an attempt to shorten the wire (.para [0054]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571) 270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


JOURNEY F. SUMLAR
Examiner
Art Unit 2872

25 February 2022 



 
/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 When Integrated the wall labeled in the Annotated drawing  would be in between the OIS assemblies